Citation Nr: 1534275	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  09-20 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to September 20, 2012, and in excess of 20 percent thereafter for residuals of status post left heel spur resection with plantar fascia release and history of heel pain.    

2.  Propriety of the assignment of a separate 10 percent rating for tarsal tunnel syndrome of the left lower extremity as of June 8, 2011.

3.  Propriety of the assignment of a separate 10 percent rating for post-operative painful scar of the left heel as of August 9, 2010.

4.  Propriate of the assignment of a separate noncompensable rating for post-operative linear scar of the left heel as of August 9, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1979 to November 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted a temporary total rating for convalescence following left foot surgery, effective from February 22, 2008 to April 30, 2008, and 10 percent rating for residuals of left heel spur resection with plantar fascia release and history of heel pain (left foot disability), effective May 1, 2008.  

In September 2008, the Veteran submitted a timely notice of disagreement as to the July 2008 rating decision, and he subsequently clarified that he was only disagreeing with the 10 percent disability rating assigned from May 1, 2008.  See December 2008 Summary of Informal Conference.  Accordingly, a May 2008 statement of the case was issued addressing the issue of entitlement to an increased rating for service-connected left foot disability from May 1, 2008, after which the Veteran perfected an appeal as to that issue by submitting a VA Form 9.   

In his June 2009 substantive appeal, the Veteran requested a Board hearing at his local RO.  However, in November 2010, the Veteran, through his representative, submitted a statement indicating that he would be unable to attend the hearing due to the physical limitations of his service-connected disabilities.  The Board finds that, because the Veteran effectively withdrew his request for a Board hearing in the November 2010 statement, all due process has been satisfied with respect to the Veteran's right to a hearing.  38 C.F.R. § 20.704(e) (2014).

In September 2012, the Board remanded the claim for additional development, to include obtaining updated VA treatment records and a contemporary VA examination so as to determine the current nature and severity of the Veteran's left foot disability. 

In February 2013, the RO granted an increased rating of 20 percent for residuals of status post left heel spur resection with plantar fascia release and history of heel pain, effective September 20, 2012, the date of a VA examination showing increased symptomatology.  The RO also granted a 10 percent rating for tarsal tunnel syndrome of the left foot, effective June 8, 2011, and separate 10 and noncompensable ratings for painful and linear, respectively, surgical scars of the left foot, effective August 9, 2010.  As such awards of higher and separate ratings are part and parcel of the Veteran's residuals of status post left heel spur resection with plantar fascia release and history of heel pain, such issues are included on the title page. 

In a July 2015 email communication, the Veteran reported that his October 22, 2014 claim, which is not in the paper or electronic claims files, was intended to be a claim for an increased rating for his bilateral foot disability (however, the left foot disability is currently on appeal) and service connection for a bilateral knee disorder as secondary to his service-connected bilateral foot disability.  The new claims pertaining to an increased rating for the Veteran's right foot disability and service connection for a bilateral knee disorder have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction, they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

The Veterans Benefits Management System and Virtual VA paperless claims processing system contain additional correspondence and VA development documents relevant to this appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

As an initial matter, it appears that, despite issuing a supplemental statement of the case in February 2013 and recertifying the Veteran's case to the Board, the AOJ continued to undertake additional development of his claims, to include providing him with a VA examination on August 10, 2015, which addresses the nature and severity of the Veteran's left foot disability, to include the residuals of the left heel resection with plantar fascia release and history of heel pain, and left tarsal tunnel syndrome, and adding records of  VA outpatient treatment from January 2014 through May 2015 to the electronic claims file.  

In an April 2015 brief to the Board, the Veteran's representative referred to unspecified additional evidence added to the file since the issuance of the February 2013 supplemental statement of the case and waived AOJ consideration of such evidence by the AOJ.  38 C.F.R. § 20.1304(c) (2014).  However, the Veteran's representative has not waived AOJ consideration of all newly received evidence.  

Additionally, as the AOJ appears to be in the process of developing such claims, it is unclear whether additional development and/or action will be taken on such matters.  Therefore, a remand is necessary in order to afford the Veteran due process with respect to the matters on appeal. 

Furthermore, a series of electronic messages in July 2015, the RO referred to the Veteran's October 22, 2014 claim, which is not in the paper or electronic claims files.  This suggests that a temporary file with additional relevant records may exist at the AOJ and is not currently available for Board review.  Therefore, such should be associated with the Veteran's record while on remand.  Similarly, as the Veteran receives ongoing VA treatment for his left foot disability, updated treatment records dated from May 2015 to the present should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1.  Associate all relevant documents dated or received since February 2013 with the paper or electronic claims files. 

2.  Obtain all VA outpatient treatment records dated from May 2015 to the present and associate all records obtained with the claims file. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims for increased rating for residuals of status post left heel spur resection with plantar fascia release and history of heel pain, to include the propriety of the separately assigned ratings for tarsal tunnel syndrome of the left lower extremity, and the painful and linear scars of the left foot, based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  


